         Case 1:16-cv-01056-KWR-JHR Document 205 Filed 11/13/20 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO
                                     ______________________

ENVIRONMENTAL DIMENSIONS, INC.,

          Plaintiff,
v.                                                                                 No. 1:16-cv-1056-KWR-JHR

ENERGYSOLUTIONS GOVERNMENT
GROUP, INC. (n/k/a Atkins Energy
Government Group, Inc.),

          Defendant.

                                           ORDER FOR BRIEFING

          THIS MATTER comes before the Court following the Court’s prior order (Doc. 202) to

file briefing relating to the resolution of damages. On October 28, 2020 the Court granted summary

judgment on Defendant’s remaining counterclaim for an open account/account stated. Doc. 202.

The Court directed the parties to file briefing within fourteen (14) days of the entry of that order

on whether a jury trial is required to resolve the issue of damages. On November 11, 2020,

Defendant filed briefing with the Court (Doc. 203) and Plaintiff, while not in compliance with the

Court’s directive, filed a “Notice and Statement of Plaintiff on Defendant’s Counterclaim” (Doc.

204) to the effect that the company no longer exists and has no assets.

          Defendant’s brief advises the Court that a jury trial is unnecessary in light of the invoices

establishing the exact amount owed and requests the Court find that Defendant is entitled to

$1,041,531.74 in principal damages, exclusive of pre and post-judgment interest and attorneys’

fees.1


1
  Defendant provides that “[Defendant] uses the term “principal damages” throughout [the brief] because it intends
to file motions for pre- and post-judgment interest as well as attorneys’ fees. It is not intended to indicate that ESGG
seeks any other type of damages that would require submission to a jury.” Doc. 203 at 2 fn 2.
      Case 1:16-cv-01056-KWR-JHR Document 205 Filed 11/13/20 Page 2 of 2




       Having considered Defendant’s brief and Plaintiff’s nonresponsive “Notice,” the Court has

decided to treat Defendant’s brief (Doc. 203) as a motion for summary judgment on damages.

Accordingly, the Court directs Plaintiff to respond within fourteen (14) days of the entry of

this order. Plaintiff is to file briefing specifically with disputes as to facts and citation to the

record. If Plaintiff fails to specifically dispute Defendant’s assertions of fact with citation to the

record, the Court may deem Defendant’s facts undisputed. Defendant shall subsequently be

permitted a reply within fourteen (14) days of Plaintiff’s response. The Court notifies the

parties that failure to comply may result in sanctions, including dismissal or entry of default.

       IT IS SO ORDERED.




                                                  2
